Citation Nr: 0725205	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-29 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizures.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active military service from October 1951 to 
October 1955.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

Following the RO's certification of the veteran's appeal to 
the Board in February 2006, the veteran submitted additional 
written argument and duplicative evidence to the Board 
through his congressional representative.  The Board accepts 
the additional argument and evidence into the record on 
appeal.  In July 2007, a Deputy Vice Chairman at the Board 
advanced the veteran's appeal on the Board's docket.  See 38 
U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900 (2006).  

(The decision below addresses the veteran's petition to 
reopen his claim for service connection for seizures.  
Consideration of the underlying claim for service connection 
for seizures, on the merits, as well as the petition to 
reopen the veteran's claim for service connection for 
headaches is deferred pending completion of the development 
sought in the remand that follows the decision below.)


FINDINGS OF FACT

1.  In a November 1999 rating decision, the RO denied the 
veteran's claim for service connection for seizures.  
Although notified of the denial the following month, the 
veteran did not appeal the denial of his claim.  

2.  Additional evidence associated with the claims file since 
the RO's November 1999 denial relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for seizures.  



CONCLUSIONS OF LAW

1.  A November 1999 RO decision that denied the veteran's 
claim for service connection for seizures is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

2.  Since the November 1999 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for seizures are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, in the November 1999 rating decision, the 
RO denied the veteran's claim for service connection for 
seizures.  The veteran was notified of the decision the 
following month, but did not file an appeal.  Thus, the 
rating decision of November 1999 is final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

(During the pendency of the veteran's appeal VA revised 
38 C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.)  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the final denial pertinent 
to the claim was the November 1999 RO decision.  Furthermore, 
for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).  

In the November 1999 rating decision, the RO denied the 
veteran's claim for service connection for seizures on the 
basis that the evidence did not reflect any head injury or 
seizures during active service, or show that any current 
seizures were related to service.  In this regard, the 
medical evidence of record at the time of the November 1999 
rating decision included service medical records as well as a 
private consultation report and diagnostic study.  

Evidence received since the November 1999 rating decision 
includes additional VA and private medical records plus 
diagnostic studies.  The veteran's daughter also submitted a 
statement in support of his claim.  

The Board initially notes that the veteran has contended that 
while in service during basic training, he was pushed by an 
instructor from a high platform diving board into a pool.  
The veteran reportedly hit his head on the side of the pool 
on the way down.  He has also reported that his head hit the 
bottom of the pool.  The veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., hitting his head on the side of the 
pool or on the bottom of the pool).  See e.g., Barr v. 
Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 2007) (the 
Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical 
evidence is silent as to complaints or treatment for the 
relevant condition or symptoms); see also Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  

Here, the evidence submitted since the November 1999 final 
decision includes a May 2001 Mental Health Clinic (MHC) note.  
In that note, a medical doctor opined that the veteran was 
status-post seizure disorder of 12 years duration probably 
secondary to head trauma sustained in the Navy.  The Board 
finds that the aforementioned May 2001 MHC note provides a 
basis for reopening the claim for service connection for 
seizures.  At the time of the November 1999 rating decision, 
as noted above, the RO's basis for denying the veteran's 
claim included the lack of any medical nexus between the 
veteran's seizures and service.  Thus, the May 2001 MHC note 
is new in that it had not previously been before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  Furthermore, the evidence is 
material in that a VA physician has related the veteran's 
seizures to service, which tends to support the veteran's 
claim in a manner not entirely shown before.  

The aforementioned May 2001 MHC note constitutes evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  In this respect, the medical 
evidence identifies that the veteran's seizures are related 
to a claimed head trauma during service, and, thus, raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for seizures.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
seizures have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  


ORDER

New and material evidence to reopen the claim for service 
connection for seizures has been received; to this limited 
extent, the appeal is granted.  


REMAND

In light of the Board's conclusion that the claim for service 
connection for seizures is reopened, the claim must be 
considered on a de novo basis.  Furthermore, the Board finds 
that additional development is necessary with respect to the 
veteran's claim for service connection for seizures, on the 
merits.  

In this regard, with respect to the above-noted physician's 
statement in May 2001 in which the veteran's seizures were 
noted as "probably" related to an alleged in-service 
trauma, the Board notes that the physician gives no basis for 
his opinion.  See e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  The Board is also aware that the 
medical evidence of record reflects a report of January 2003 
neurology consultation from Neurology & Neurophysiology 
Center.  The physician noted that the veteran had a chronic 
seizure disorder that started in 1991 status-post injection 
in the back.  

The Board notes that action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability, 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong), and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  

Here, the Board finds there is sufficient evidence to warrant 
remand of the veteran's claim for service connection for 
seizures for a VA neurological examination.  Such examination 
should include a well reasoned medical opinion addressing the 
nature and etiology of the veteran's seizures, which is based 
upon consideration of the veteran's documented history and 
assertions through review of the claims file.  38 U.S.C.A. § 
5103A (West 2002).  The veteran is herein advised that 
failure to report to any scheduled examination, without good 
cause, could result in denial of his claim for service 
connection for seizures.  See 38 C.F.R. § 3.655 (2006).

With respect to the veteran's petition to reopen his claim 
for service connection for headaches, the Board notes that 
the medical evidence of record includes a June 2000 VA 
treatment record which reflects a physician's note that the 
veteran had seizures with secondary migraine headaches.  The 
assessment included epilepsy migraine.  In light of this 
evidence, any action on the veteran's claim for service 
connection for seizures could affect his claim to reopen 
entitlement to service connection for headaches.  Thus, the 
Board will defer further analysis of this claim pending 
completion of the evidentiary development of the claim of 
service connection for seizures.  

As any possible grant of the veteran's claim for service 
connection for seizures could well impact his headaches 
claim, the issues should be considered together.  Hence, it 
follows that, any Board action on the veteran's petition to 
reopen his claim for service connection for headaches would 
at this juncture, be premature.  Therefore, on remand, the RO 
should consider both the veteran's claim for service 
connection for seizures and the petition to reopen the claim 
for service connection for headaches.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  However, identification of specific actions requested 
on remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, any other development and/or notification action 
deemed warranted by the VCAA should be undertaken prior to 
adjudicating the claims on appeal.  

In view of the foregoing, these matters must be REMANDED for 
the following action: 

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence-pertinent to the 
claims on appeal.  The veteran should be 
invited to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one year period).  

2.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
veteran should be scheduled for a 
neurological examination.  The entire 
claims file, to include a complete copy 
of this remand, must be made available to 
the examiner designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should identify any current 
seizure disorder and should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified seizure disorder is the result 
of disease or injury attributable to the 
veteran's period of military service, 
such as the claimed head injury.  

3.  After undertaking any other 
development deemed appropriate, the 
claims on appeal should be re-adjudicated 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


